Citation Nr: 0829399	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  03-18 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for residuals of head 
injury, claimed as post-concussion syndrome.

2.  Entitlement to service connection for a left foot 
disorder, claimed as secondary to a head injury.

3.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to a head injury.

4.  Entitlement to service connection for migraine headaches, 
claimed as secondary to a head injury.

5.  Entitlement to service connection for a seizure disorder, 
claimed as secondary to a head injury.

6.  Entitlement to service connection for residuals of a 
right ear injury.

7.  Entitlement to service connection for residuals of a jaw 
injury.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1979, plus a period of active duty training from October 1974 
to February 1975.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

By a March 2006 decision the Board denied the appealed 
claims, with the exception of the request to reopen the claim 
of service connection for PTSD.  The Board remanded the PTSD 
claim to the RO for the issuance of a statement of the case 
(SOC) responsive to the veteran's notice of disagreement, 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

The veteran appealed the March 2006 decision, and by an April 
2008 Order, the United States Court of Appeals for Veterans 
Claims (Court) vacated the decision in part and approved an 
April 2008 Joint Motion for Remand signed by the appellant's 
authorized representative and the VA Office of the General 
Counsel.  All the Board's determinations denying the appealed 
claims were vacated, whereas the Board's remand for RO's 
issuance of a SOC in furtherance of the veteran's request to 
reopen a claim for service connection for PTSD was left 
undisturbed.  The RO in May 2006 issued a SOC addressing the 
veteran's request to reopen a claim for service connection 
for PTSD, and the veteran perfected his appeal of that 
request to reopen that claim by a VA Form 9 submitted in July 
2006.  Thus, the Board's subsequent remand for the RO's 
issuance of that SOC is rendered moot.  The case comes now to 
the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The aforementioned Joint Motion, the implementation of which 
was ordered by Order of the Court in April 2008, the Board is 
required to undertake certain remand development.  The Joint 
Motion instructs:

		In this case, upon remand, a contemporaneous 
medical examination should be conducted which 
takes into account all records of medical 
treatment with respect to the seven claimed 
disorders so that the evaluation of Appellant's 
disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A copy of 
the report should be associated with the C-file 
and provided to Appellant and his representative.  
Pertinent to Appellant's present case, the VA's 
duty to assist includes securing a medical nexus 
examination when specific criteria have been met.  
See Duenas v. Principi, 18 Vet. App. 512, 516-517 
(2004) (noting Secretary's duty to provide 
appellant with medical nexus opinion pursuant to 
38 U.S.C. § 5103A(d)(2) where evidence of record 
provides "competent evidence of a current 
disability," and evidence indicating an 
association between the appellant's disability and 
his active service.)

Thus, VA examination addressing these seven claimed 
disabilities (the appealed claims other than PTSD) is 
required.  

Moreover, by letter dated in April 2008, the veteran's 
authorized representative advised that the veteran stated he 
was receiving treatment from Dr. S, a private chiropractor, 
and asked for VA's assistance in obtaining records of that 
treatment in furtherance of his claim.  Accordingly, upon 
remand those records should be sought, with the veteran's 
assistance.  

In his July 2006 VA Form 9 perfecting his appeal of a request 
to reopen a claim for service connection for PTSD, the 
veteran requested a Travel Board hearing.  Thus, one must be 
afforded him.  There is also no indication that the veteran 
withdrew his request for a hearing. 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  For the remanded claims, the RO should 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the veteran of the 
evidence necessary to substantiate his 
claims, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and 
subsequent judicial authority, see Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should also request that the 
veteran identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent 
to his claim that have not previously been 
identified by the veteran.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any medical 
records identified by the veteran that 
have not yet been obtained.  This should 
include an attempt, with the veteran's 
assistance, to obtain records of treatment 
by Dr. S., a private chiropractor, as 
noted in the veteran's representative's 
August 2008 letter.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
previously submitted.

3.  Thereafter, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to address the veteran's 
claimed head injury residuals, migraine 
headaches, seizure disorder, left foot 
disorder, right shoulder disorder, residuals of 
right ear injury, and residuals of jaw injury.  
The claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary studies, tests, and 
evaluations should be performed and the results 
noted in the examination report.  The examiner 
should answer the following:

a.  For each claimed disorder found (if 
any), based upon examination findings, 
appropriate tests and studies, 
historical records, and medical 
principles, the examiner should provide 
an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
disorder developed in service, including 
as related to an in-service injury, or 
is otherwise causally related to 
service, or is such in-service causation 
or etiology unlikely (i.e., less than a 
50-50 probability).  

b.  Regarding the claimed in-service 
injuries, the examiner must take care to 
consider only those injuries and their 
extent as are supported by the evidence 
of record.  Under the law as interpreted 
by the Court of Appeals, the examiner is 
accordingly cautioned that a medical 
opinion is inadequate when unsupported 
by clinical evidence, and a bare 
conclusion, even one reached by a health 
care professional, is not probative 
without a factual predicate in the 
record.  In addition, a medical opinion 
based on an inaccurate factual premise 
is not probative.  However, lay 
statements (such as by the veteran) may 
serve to support a claim for service 
connection by supporting the occurrence 
of lay-observable events or the presence 
of disability or symptoms of disability 
which may reasonably be observed by 
laypersons. 

c.  Upon reviewing the record to provide 
such opinions, the examiner should note 
that the veteran claims several of the 
disorders as residuals of head injury in 
service.  While service clinical records 
fail to document a head injury, the 
veteran provided May 2002 and February 
2003 letters by a commanding officer at 
the time of an alleged head injury, 
addressing his recollection of the 
veteran's in-service complaint of having 
suffered a fall and injury, and that 
commanding officer's observation of 
abrasions related to the veteran's self-
reported fall near the motor pool, with 
the injury not then judged (apparently 
by laypersons) to be sufficiently 
serious for the veteran to go to a 
hospital or receive X-rays.  

d.  The examiner should also note the 
submitted February 2007 letter by a 
fellow soldier.  However, the examiner 
should also note that the Board may 
question the complete veracity of this 
February 2007 letter, owing to its 
inconsistence with statements the 
veteran has himself made.  Specifically, 
the examiner should note the veteran's 
account in a submitted statement dated 
March 2004 (and added into the record 
with a submittal document VA Form 21-
4138 dated June 2005) in which the 
veteran informed:

I drank alcohol since I was a 
teenager usually at special 
times of the year.  When I went 
into the service it was a daily 
thing and there were many 
occasions that I got totally 
wasted.  In 1987 I one day 
could not drink alcohol[ic] 
beverages [without] immediately 
experiencing migraine headaches 
and going into shock.  The 
headaches lasted for days 
sometimes so I gave it up.

The examiner should contrast this 
statement with the February 2007 
statement by the fellow soldier, in 
which that fellow soldier averred:

I spent a lot of time with [the 
veteran] both on and off duty, 
and I can say with certainty 
that he did not drink alcohol, 
or take drugs, so I do not 
believe these to be a 
contributing factor to his 
injuries.

The examiner should consider the medical 
implications of these witness statements 
in making any judgment as to whether the 
veteran suffered injuries, or 
significant injuries, in service, and 
the likelihood of current residuals of 
such injuries.  

e.  The examiner should address any 
current left foot disorder, and for any 
such disorder found, provide an opinion 
as to whether it at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the current disorder 
is due to the veteran's documented in-
service history of assessed abrasion and 
sprain of the left foot following 
reportedly dropping an antenna on the 
foot.  

f.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

g.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusions of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.  
If some questions cannot be answered 
without resorting to pure speculation, 
this should be stated.

4.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the remanded claims de novo, 
except that the PTSD claim remains in the 
status of a request to reopen.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and afforded 
the appropriate opportunity to respond.


5.  Ask the veteran whether he would like 
to attend a Travel Board hearing or a 
videoconference hearing before a Veterans 
Law Judge to address his PTSD claim, and, 
once he makes clear his preference, 
schedule a hearing at the earliest 
available opportunity, as the docket 
permits.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


